Case: 20-50644     Document: 00515782682         Page: 1     Date Filed: 03/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     March 16, 2021
                                  No. 20-50644
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Heather Dawn Griffith,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:19-CR-265-2


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Heather Dawn Griffith appeals her guilty-plea
   conviction for conspiracy to possess with intent to distribute 50 grams or
   more of methamphetamine. She contends that the factual basis for her plea
   was insufficient to prove that her conduct constituted a drug conspiracy


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50644       Document: 00515782682           Page: 2   Date Filed: 03/16/2021




                                      No. 20-50644


   offense. We review the forfeited objection for plain error. See United States
   v. Trejo, 610 F.3d 308, 313 (5th Cir. 2010).
            According to Griffith, the record did not establish her agreement to
   possess with intent to distribute 50 grams or more of methamphetamine.
   However, the agreement element of the offense required “mere proof of an
   agreement involving drugs.” United States v. Jones, 969 F.3d 192, 196 (5th
   Cir. 2020), petition for cert. filed (Jan. 4, 2021) (No. 20-6802) (internal
   quotation marks and citation omitted); see also United States v. Daniels, 723
   F.3d 562, 572-74 (5th Cir.), modified in part on reh’g, 729 F.3d 496 (5th Cir.
   2013).
            Griffith asserts that the small amounts of drugs found in her purse, her
   association with a drug-dealing boyfriend and presence around his drugs, and
   her act of recovering a “package” of narcotics he had thrown from his vehicle
   immediately before a traffic stop were insufficient to satisfy the agreement
   element. However, the entirety of the record supports a reasonable inference
   of a tacit agreement between them to possess with intent to distribute
   narcotics. See Trejo, 610 F.3d at 317; United States v. Harris, 740 F.3d 956,
   962-63 (5th Cir. 2014); Jones, 969 F.3d at 196. That evidence extends beyond
   Griffith’s association with her boyfriend and presence around his drugs; it
   also shows that she acted in concert with him and aided him, while personally
   benefiting from his drug dealing activities. See United States v. Akins, 746
   F.3d 590, 604 (5th Cir. 2014); United States v. Fuchs, 467 F.3d 889, 906 (5th
   Cir. 2006). She thus fails to show error, plain or otherwise, concerning the
   factual basis.
            AFFIRMED.




                                           2